Title: From George Washington to Brigadier General William Maxwell, 9 February 1779
From: Washington, George
To: Maxwell, William

sir.
Head Quarters [Middlebrook] 9th Feby 1779

In answer to your letter of yesterdays date—I have to inform you that no blankets can be issued, until I have obtained an exact return of the quantity in Store—and the deficiences of the Troops on the other side of Hudsons River—As soon as these points are ascertained in order to an equal and general distribution—no time will be lost in furnishing the quotas to the Troops—I am Sir &.
